After the Full Commission hearing the case was held open for a period of time to allow the parties time to confer and try to resolve the issue raised on appeal by agreement.  The parties have not been able to reach an agreement.
The Full Commission, upon a review of the record and briefs, and listening to oral arguments of counsel, finds and concludes that defendant's request that plaintiff submit to an IME by Dr. Leon A. Dickerson, Jr. in Charlotte, North Carolina is reasonable and should be allowed.  Due to the travel involved, however, treatment by Dr. Dickerson is not reasonable and plaintiff should not be required to travel to Charlotte for treatment as ordered by Commissioner Sellers.
It is THEREFORE ORDERED that
(1.) Plaintiff shall submit to an independent Medical Examination by Dr. Leon A. Dickerson, Jr. in Charlotte, North Carolina.  Defendant shall give plaintiff 15 days actual notice of the time and place of the evaluation.  Defendant shall advance to plaintiff at least five (5) days before the appointment, the estimated cost of travel and one night's lodging, including the costs of a person to transport plaintiff, if needed.
(2.) Commissioner Seller's Order directing plaintiff to submit to medical treatment by Dr. Dickerson is reversed as there is nothing in the record to suggest that defendant requested the same and the travel involved would be unreasonable.
(3.) Plaintiff shall cooperate with reasonable vocational efforts of the defendant.
This the __________ day of January, 1997.
                                  S/ ______________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING: S/ _________________________ LAURA KRANIFELD MAVRETIC COMMISSIONER
S/ _________________________ THOMAS J. BOLCH COMMISSIONER
BSB:jmf